LANE, J.
The object of this suit is to recover, amongst other things, for the disgrace and dishonor brought upon the plaintiff by the defendant’s conduct with the daughter. If the plaintiff’s character is so low, that conduct of this kind would not affect it, the ■damages would be lessened. Would they not be enhanced, if the ■character prove to be good ? The evidence is admitted.
Verdict for the plaintiff for five hundred and eighty-five dollars damages.
LANE, J. The defendant will take nothing by his motion. He inquired, on cross-examination, about the daughter’s familiarity with him, as affecting the transaction. After that, we think the plaintiff had a right to inquire if the defendant addressed her in an honorable way, or under promise of marriage, to negative the pretence that the plaintiff improperly connived at the prostitution of his daughter. 3 Camp. 519; 3 Stark. Ev. 1309; 2 Caines, 292.